DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 and 4/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 1, the phrase “in which” is not clear, what it refers to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 14-17 are rejected under 35 U.S.C. 102(a) as being anticipated by Brotz et al. (2002/0184908).
Brotz et al. (2002/0184908) in figures 1-12, disclose an electrified vehicle and a method for cooling a traction battery comprising an air-conditioning system (1) including a first cooling circuit (2) in which a first cooling medium circulates, a second cooling circuit (3) in which a second cooling medium circulates; a cooling unit in thermal contact with a traction battery (4). The second cooling medium flows through the cooling unit. Brotz et al. also disclose a heat exchanger (6) through which the first and second cooling media flow in separate channels which are in thermal contact, wherein in the heat exchanger, heat is discharged from the second cooling medium and absorbed by the first cooling medium (figure 6).  
 	Regarding claim 2, Brotz et al. disclose the air-conditioning system including a plurality of function units arranged in a circulation direction of the first cooling medium in the first cooling circuit. The plurality of function units comprises a compressor (14), a condenser (9), an expansion valve (10), and an evaporator (12), wherein the first cooling medium flows through each of the function units.  
 	Regarding claim 3, Brotz et al. in figure 6, disclose a first line portion of the first cooling circuit provided between the evaporator and the compressor, wherein the first line portion passes through the heat exchanger.  
 	Regarding claim 4, Brotz et al. in figure 6, disclose a second line portion of the second cooling circuit, wherein the second line portion passes through the heat exchanger.  
 	Regarding claim 5, Brotz et al. in figure 6, disclose a first line portion of the first cooling circuit provided between the evaporator and the compressor and passing through the heat exchanger; and a second line portion of the second cooling circuit passing through the heat exchanger, wherein the first line portion of the first cooling circuit and the second line portion of the second cooling circuit pass at least partially coaxially through the heat exchanger.  
 	Regarding claim 6, Brotz et al. in figure 6, disclose a first line portion of the first cooling circuit provided between the evaporator and the compressor and passing through the heat exchanger, a second line portion of the second cooling circuit passing through the heat exchanger and a pump (5) configured to circulate the second cooling medium through the second cooling circuit and through the heat exchanger in a flow direction opposite a flow direction of the first cooling medium through the heat exchanger.  
 	Regarding claims 15, Brotz et al. in figure 6, disclose controlling the air conditioning system based on temperature of the second cooling medium.  
 	Regarding claim 16, Brotz et al. in figure 6, disclose circulating the second cooling medium comprises operating a pump (5) to circulate the second cooling medium in a counterflow direction of the first cooling medium through the heat exchanger.  
 	Regarding claim 17, Brotz et al. in figure 6, disclose circulating the second cooling medium comprising circulating the second cooling medium coaxially with the first cooling medium through the first and second line portions of the heat exchanger.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brotz et al. as applied to claim 1, 11 above, and further in view of Tafas (2008/0022681).
 	Regarding claims 7-10, Brotz et al. in figure 6, disclose the cooling unit, but fail to show a cooling coil at least partially surrounding the traction battery and a temperature sensor.  
 	Tafas in figure 1, disclose an energy recovery system comprising a cooling coil (para. 0053), a temperature sensor (160, para. 0051). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brotz et al. by further comprising the cooling coil and the temperature sensor disclosed by Tafas et al. in order to heat the battery and detecting the temperature of the first and the second cooling media and also the temperature of the battery.
 	Regarding claim 11, Brotz et al. in figures 1-12, disclose a vehicle system comprising an air conditioning system (1) including a compressor (14), a condenser (9), an expansion valve (10), and an evaporator (12) coupled by a first cooling circuit configured for circulating a first cooling medium. Brotz et al. also disclose a traction battery (4) ; a cooling coil (para. 0053) at least partially surrounding the traction battery; a pump (5)  coupled to a second cooling circuit and configured to circulate a second cooling medium through the cooling coil; a heat exchanger (6) coupled to the first cooling circuit and the second cooling circuit. Brotz et al. fail to show a cooling coil, a first temperature sensor configured to provide a signal responsive to temperature of the first cooling medium, a second temperature sensor configured to provide a signal responsive to temperature of the second cooling medium and a controller configured to control the air conditioning system in response to at least the signals from the first and second temperature sensors to selectively cool the traction battery.  
 	Tafas in figure 1, disclose an energy recovery system comprising a cooling coil (para. 0053), temperature sensors (160, para. 0051), a controller (140). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brotz et al. by further comprising the cooling coil and the temperature sensor disclosed by Tafas et al. in order to heat the battery and detecting the temperature of the first and the second cooling media and also the temperature of the battery.
 	Regarding claim 12, Brotz et al. disclose the pump, which is configured to circulate the second cooling medium through the heat exchanger in a counter flow direction relative to the first cooling medium flowing through the heat exchanger.  
 	Regarding claim 13, Brotz et al. in figure 6, disclose the first cooling circuit includes a first line portion passing through the heat exchanger and the second cooling circuit includes a second line portion passing through the heat exchanger, and wherein the first line portion is coaxially arranged relative to the second line portion.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618